Case 2:85-cv-04544-DMG-AGR Document 930 Filed 08/24/20 Page 1 of 6 Page ID #:40501



 1   CENTER FOR HUMAN RIGHTS &
 2   CONSTITUTIONAL LAW
     Peter A. Schey (Cal. Bar No. 58232)
 3   Carlos Holguín (Cal. Bar No. 90754)
 4   256 South Occidental Boulevard
     Los Angeles, CA 90057
 5
     Telephone: (213) 388-8693
 6   Facsimile: (213) 386-9484
     Email:pschey@centerforhumanrights.org
 7
           crholguin@centerforhumanrights.org
 8   Attorneys for Plaintiffs
 9
10                             UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12       JENNY LISETTE FLORES; et al.,           Case No. CV 85-4544-DMG
13
                 Plaintiffs,                     [Corrected] Joint Report in
14
                                                 Compliance with ¶ 7 of Order Aug. 7,
15                    v.                         2020 [Doc. # 914].1
16       WILLIAM P. BARR, Attorney               Hearing: Sept. 4, 2020.
17       General of the United States; et al.,   Time: 11:00 a.m.
18
                                                 [HON. DOLLY M. GEE]
                 Defendants.
19
20
21
22
     ///
23
24
25
26
27
     1
28    The previously submitted Joint Report inadvertently included minor track
     changes deleted from this corrected report.
Case 2:85-cv-04544-DMG-AGR Document 930 Filed 08/24/20 Page 2 of 6 Page ID #:40502



 1
 2   Plaintiffs’ counsel continued:

 3
 4   USF SCHOOL OF LAW IMMIGRATION CLINIC
     Bill Ong Hing (Cal. Bar No. 61513)
 5
     2130 Fulton Street
 6   San Francisco, CA 94117-1080
     Telephone: (415) 422-4475
 7
     Email: bhing@usfca.edu
 8
 9
     LA RAZA CENTRO LEGAL, INC.
10   Stephen Rosenbaum (Cal. Bar No. 98634)
11   474 Valencia Street, #295
     San Francisco, CA 94103
12
     Telephone: (415) 575-3500
13   Email: srosenbaum@law.berkeley.edu
14
15   NATIONAL CENTER FOR YOUTH LAW
16   Leecia Welch (Cal. Bar No. 208741)
     Neha Desai (CAL. RLSA NO. 803161)
17   Poonam Juneja (Cal. Bar No. 300848)
18   Freya Pitts (Cal. Bar No. 295878)
     1212 Broadway, Suite 600 Oakland, CA 94612
19
     Telephone: (510) 835-8098
20   Email: lwelch@youthlaw.org
              ndesai@youthlaw.org
21
              pjuneja@youthlaw.org
22            fpitts@youthlaw.org
23
24   ///
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 930 Filed 08/24/20 Page 3 of 6 Page ID #:40503



 1          By order dated August 7, 2020 [Doc. # 914], the Court directed the Parties to
 2   report on the progress of resolving their differences regarding “(1) certain
 3   disclosures, including information regarding existence of COVID-19 infection
 4   among Class Members, that should be provided to minors’ immigration counsel
 5   during the pandemic; and (2) the quality of the data that Defendants maintain and
 6   provide to Class Counsel pursuant to Paragraph 28A of the FSA.” Id. at 4.
 7   I.     Disclosure of information regarding existence of COVID-19 infection to
 8          minors’ immigration counsel.
 9          The Parties’ respective positions remain as stated in their joint report of July
10   31, 2020, Doc. # 898 (“July 31 Report”) at 26-28.
11   II.    Data produced pursuant to FSA ¶ 28A.
12          On August 12, 2020, Defendants produced amended data reports such that
13   the Parties have resolved their differences over the issues raised in Plaintiffs’
14   correspondence of July 14, 2020, as described in the July 31, 2020 Report at 12-
15   13.2
16          Plaintiffs’ Position:
17          Since Plaintiffs correspondence dated February 11, 2020 [Doc. # 738,
18   Exhibit Q], and as a result of numerous subsequent communications and the Joint
19   Status Report filed July 31, 2020 [Doc. # 898 at 17-18], Defendants have known
20   that in addition to other concerns relating to data collection which as stated above
21   have now been resolved, under Paragraph 28 of the FSA the Juvenile Coordinator
22   is required for each detained Class Member to “collect information regarding the
23   reasons for every placement of a minor in a detention facility …” (Emphasis
24   added). Paragraph 29, in turn, states that Defendants “shall” provide to Class
25   Counsel “the information collected pursuant to Paragraph 28 … and each … policy
26   or instruction issued to [Defendants’] employees regarding the implementation of
27
     2
28    Defendants have yet to produce revised data reports for April, but have agreed to
     do so.
                                                1
Case 2:85-cv-04544-DMG-AGR Document 930 Filed 08/24/20 Page 4 of 6 Page ID #:40504



 1   this Agreement.” This concern is not “vague” as Defendants state below. Neither
 2   the FSA's language nor what Plaintiffs seek is "vague."3
 3         The parties have met and conferred on these issues but have not resolved
 4   their differences. Defendants complain that Plaintiffs have failed to explain
 5   precisely what they believe is missing from Defendants’ reporting obligations “to
 6   allow Defendants an opportunity to resolve their concerns.” Plaintiffs are not at
 7   this time seeking an Order requiring Defendants to provide Class Counsel with the
 8   information identified above. Plaintiffs are simply suggesting that the parties
 9   further meet and confer so Defendants will have “an opportunity to resolve
10   [Plaintiffs’] concerns,” and the parties can subsequently report to the Court the
11   results of their discussions on a date selected by the Court.
12         Defendants’ Position:
13         Defendants understand that their recent updated data productions and
14   changes made to their monthly reporting have resolved the issues raised in Ms.
15   Holguin’s July 14, 2020 letter.
16         With regard to the remaining complaints raised by Plaintiffs, Defendants
17   note that since the Court’s August 7, 2020 Order, Plaintiffs made no effort to meet
18   and confer regarding the issue of data produced under Paragraph 28.A. As detailed
19   in the July 31 Report, Defendants have repeatedly asked Plaintiffs to detail any
20   continuing concerns that they have with their monthly data reporting given the
21   numerous changes Defendants have made to their reporting in an effort to respond
22   to Plaintiffs’ concern. Despite this, and despite the Court’s August 7, 2020 order
23   that the parties meet and confer on this issue and provide a report on August 31,
24   2020, Defendants are first being made aware that Plaintiffs have additional
25   concerns through an email from Plaintiffs sent 7:00 pm Eastern Time on August
26
27   3
       As clearly explained in the Joint Status Report filed July 31, 2020, at 17-18,
28   Defendants have simply not provided Class Counsel with the information
     identified above. This is hardly news to Defendants.
                                               2
Case 2:85-cv-04544-DMG-AGR Document 930 Filed 08/24/20 Page 5 of 6 Page ID #:40505



 1   21, 2020, adding the above language regarding Plaintiffs’ position to the joint
 2   report. Defendants cannot tell from the statement what specific concerns remain
 3   with regard to this data at this time given the numerous changes Defendants have
 4   made to their reporting, nor have Plaintiffs explained precisely what they believe is
 5   missing to allow Defendants an opportunity to resolve their concerns. Defendants
 6   do not agree that they have not provided Plaintiffs with all information they are
 7   required to provide under the Agreement, and Plaintiffs have no clarified what they
 8   are seeking. Defendants cannot provide a meaningful response to Plaintiffs’
 9   complaints given the vague nature of Plaintiffs’ position and the late hour it was
10   sent. Defendants object, once again, to the manner in which Plaintiffs’ counsel are
11   pursuing this issue without adhering to agreed-upon deadlines or providing any
12   clarity as to how this issue can finally be resolved. Defendants reiterate their
13   request that the Court order this issue has been resolved, and that Plaintiffs should
14   not be permitted to continue to raise ad hoc challenges to the substance of
15   Defendants’ reporting unless they are contending that the reporting contains errors
16   or is otherwise inaccurate.
17                                    Respectfully submitted,
18
     Dated: August 21, 2020           /s/Peter Schey
19                                    Peter A. Schey
20                                    Carlos R. Holguin
                                      CENTER FOR HUMAN RIGHTS &
21
                                      CONSTITUTIONAL LAW
22                                    Class Counsel for Plaintiffs
23
                                      /s/ Sarah Fabian (with permission)
24                                    Sarah B. Fabian
25                                    Senior Litigation Counsel
                                      U.S. DEPARTMENT OF JUSTICE
26                                    Office of Immigration Litigation
27                                    District Court Section
                                      Counsel for Defendants
28


                                                3
Case 2:85-cv-04544-DMG-AGR Document 930 Filed 08/24/20 Page 6 of 6 Page ID #:40506



 1                             CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on August 24, 2020, I served the foregoing joint status
 4   report on all counsel of record by means of the District Clerk’s CM/ECF electronic
 5   filing system.
 6
 7
 8                                                 /s/ Peter Schey
 9                                                Peter A. Schey
                                                  CENTER FOR HUMAN RIGHTS &
10                                                CONSTITUTIONAL LAW
11                                                Class Counsel for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              4
